Citation Nr: 1208451	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  93-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to the appellant to receive, on behalf of the Veteran's minor child, S.C., an apportionment of the Veteran's disability compensation.  


REPRESENTATION

Appellee represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran (the appellee) had active military service from March 1977 to March 1979.  The appellant has custody of the Veteran's minor child, S.C.

This appeal to the Board of Veterans' Appeals arose from a June 2011 decision in which the RO denied the appellant's claim for an apportionment of the Veteran's disability compensation.  Later that same month, the appellant submitted a statement expressing disagreement with this decision and indicating a desire to file for appellate review.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify each party when further action, on his or her part, is required.


REMAND

As noted in the introduction above, in a June 2011 decision, the RO denied the appellant's claim for an apportionment of the Veteran's disability compensation.  Both parties were notified of this decision in a June 2011 letter along with their rights to appeal if they disagreed with the outcome.  This letter specifically notified both parties that a notice of disagreement (NOD) must be filed within sixty days (rather than the traditional one-year).  See 38 C.F.R. § 20.501 (2011).  Later that same month, the appellant submitted a statement expressing disagreement with the RO's decision to deny an apportionment for the Veteran's minor child, S.C., and indicating that it was her intent to "appeal" her claim.  

The Board finds the appellant's June 2011 statement sufficient to indicate a desire for appellate review.  Moreover, it was received within 60 days of the notice of the June 2011 decision denying an apportionment to the minor child in her custody.  Under these circumstances, the June 2011 statement is accepted as a notice of disagreement (NOD) with the decision denying an apportionment of the Veteran's disability compensation benefits for his minor child, S.C.  See 38 C.F.R. § 20.201, 20.200, 20.501 (2011).  However, the RO has yet to issue a SOC with respect to these matters, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2011).  On remand, the appellant will have the opportunity to file a timely substantive appeal if she wishes to complete an appeal as to this matter.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should issue to the appellant, the appellee, and any authorized representative, a SOC as to the matter of  entitlement of the appellant to receive, on behalf of the Veteran's minor child, S.C., an apportionment of the Veteran's disability compensation.  

The RO should issue the above-referenced SOC along with a VA Form 9, and afford the appellant the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.  

The RO must ensure that it follows the procedures applicable to simultaneously contested claims in issuing the SOC and determining whether a timely substantive appeal is received.  See 38 C.F.R. § 20.500-20.504. 

2.  The appellant is hereby reminded that to obtain appellate review of this matter, a timely appeal must be perfected within 30 days of the issuance of the SOC.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


